DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 34 is objected to because of the following informalities: 
Line 2 recites “a heat exchange fluid” and should be amended to recite -- the heat exchange fluid--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, 9, 11-13, 15-16, 18-29, 32 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the temperature" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites “wherein the controller is programmed to cause an estimated temperature-based reduced heat exchange period to occur when the estimate of temperature at the target location becomes equal to the target temperature and at least one time-based reduced heat exchange period to occur based on one or more elapsed time period(s) after completion of said estimated temperature-based reduced heat exchange period” in lines 1-6. Further, claim 6 recites “wherein the controller is programmed to cause: at least one time-based reduced heat exchange period to occur based on one or more elapsed time period(s); and, thereafter, at least one estimated temperature-based reduced heat exchange period to occur based on the estimate of temperature at the target location” in lines 1-5. As presently recited, it is at most unclear to the Examiner how the controller would be programmed to execute the program recited in claim 11 since claim 11 depends from claim 6 which recites a contradictory programming. As such, the scope of claim 11 is indefinite as presently written. Also see claim 12 for issues with similar language stemming from claim 11.
Claim 28 recites the limitations:
 "the subject’s” in line 4; 
“the temperature of the subject’s blood” in line 7;
“the temperature and/or flow rate” in line 11;
  There is insufficient antecedent basis for these limitation in the claim.
Accordingly, claims 2-3, 5-7, 9, 11-13, 15-16, 18-27 are rejected due to their dependency on claim 1 and claim 12 is rejected due to its dependency on claim 11. Further, claims 29, 32 and 34 are rejected due to their dependency on claim 28. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 9, 18-29, 32 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Callister et al., (hereinafter ‘Callister’, U.S. PGPub. No. 2014/0058484).
Regarding claim 1, Callister discloses a system (Fig. 2) for warming or cooling a subject to a target temperature, said system comprising: 
a heat exchanger (heat exchange catheter 52, heat exchanger 76) configured to exchange heat with the subject's flowing blood at a heat exchange location (abstract; see [0058], positioned within a patient's vasculature to exchange heat with blood; as broadly claimed, a target location would be any location within the subject excluding the heat exchange location); 
a temperature sensor (sensor 80) configured to sense the temperature of the subject's blood at a temperature sensing location within the subject's vasculature ([0070], “sensor 80 may be positioned on the balloon or catheter outer surface in direct contact with the blood stream... Alternatively, sensor 80 may be disposed on a wire that is extended through a port in the heat exchange catheter located distally of the heat exchanger 76. In this manner, sensor 80 would not be mounted on the heat exchanger 76 or catheter, but would be separate therefrom, allowing the position of sensor 80 relative to the heat exchanger 76 to be adjusted as needed during treatment of the patient.”); and 
a controller (control unit 50) which comprises memory and a processor (controller processor 70, see [0076] for memory); wherein: 
the controller is programmed to induce a plurality of periods of reduced heat exchange between the heat exchanger and the subject's flowing blood (see [0086] for slowing the pump or stopping the pump altogether for a selected period of time, [0086], “processor 70 may also stop the pumping of heat exchange fluid through the catheter periodically to improve the accuracy of measurement of the temperature of the patient's blood”; [0133]; [0150]; [0188]; as broadly claimed, the periodical stopping or slowing of pumping of heat exchange fluid meets the limitation a plurality of periods of reduced heat exchange);  

the controller is programed to use said received data to provide an estimate of temperature at a target location in the subject ([0075]-[0077]; [0084]-[0086]; as broadly claimed, the processor 70 uses the temperature sensor data from sensor 80 to provide an estimate of temperature at a target location in the subject).
Regarding claim 2, Callister further discloses a system (Fig. 2) wherein the controller (control unit 50 including processor 70) is programmed to cause at least one of the reduced heat exchange periods to occur based on the estimate of temperature at the target location (see [0086] for slowing the pump or stopping the pump altogether for a selected period of time, [0086], “processor 70 may also stop the pumping of heat exchange fluid through the catheter periodically to improve the accuracy of measurement of the temperature of the patient's blood”; see [0188] “the circulation of heat exchange fluid to the heat exchanger may be stopped according to other factors, such as rate of temperature change, the difference between measured temperature and target temperature, a change in the temperature of the heat exchange fluid, pump motor speed or other events observed by the controller”). 
Regarding claim 3, Callister further discloses a system (Fig. 2) wherein the controller (control unit 50 including processor 70) causes at least one of the reduced heat exchange periods (see [0086] for slowing the pump or stopping the pump altogether for a selected period of time, [0086], “processor 70 may also stop the pumping of heat exchange fluid through the catheter periodically to improve the accuracy of measurement of the temperature of the patient's blood”) to occur based on the occurrence of an event selected from: predetermined change in the estimate of temperature at the target location; and the 
Regarding claim 5, Callister further discloses a system (Fig. 2) wherein the controller (control unit 50 including processor 70) is programed to cause at least one of the reduced heat exchange periods to occur based on elapsed time (see [0144], for “when the pump is stopped, either due to a predetermined time interval, a change in pump speed, or because the patient's temperature is approaching a target temperature…”) and to cause at least one of the reduced heat exchange periods to occur based on the estimate of temperature at the target location ([0084]-[0086], see controller processor 70 coordinates the various sensor data received and selectively actuates the several operational subsystems to achieve and maintain desired results, and may actuate the heater/cooler 66 as required; also see [0091], and see [0094] and [0096], for powering the heat exchanger down, i.e. adjusting the power of the heat exchanger to an OFF mode when the temperature reaches the target temperature; also see [0188] “the circulation of heat exchange fluid to the heat exchanger may be stopped according to other factors, such as rate of temperature change, the difference between measured temperature and target temperature, a change in the temperature of the heat exchange fluid, pump motor speed or other events observed by the controller”; also see [0144] for pump being stopped). 
Regarding claim 9, Callister further discloses (Fig. 2) wherein the controller (control unit 50 including processor 70) further comprises a user interface by which a user may input the target temperature ([0027], “the present invention includes a controller having a microprocessor, the 
Regarding claim 18, Callister further discloses wherein the temperature sensing location ([0070], “sensor 80 may be positioned on the balloon or catheter outer surface in direct contact with the blood stream... Alternatively, sensor 80 may be disposed on a wire that is extended through a port in the heat exchange catheter located distally of the heat exchanger 76. In this manner, sensor 80 would not be mounted on the heat exchanger 76 or catheter, but would be separate therefrom, allowing the position of sensor 80 relative to the heat exchanger 76 to be adjusted as needed during treatment of the patient”) and the target location are different locations (abstract; see [0058], positioned within a patient's vasculature to exchange heat with blood; as broadly claimed, a target location would be any location within the subject excluding the heat exchange location). 
Regarding claim 19, Callister further discloses wherein the temperature sensing location ([0070], “sensor 80 may be positioned on the balloon or catheter outer surface in direct contact with the blood stream... Alternatively, sensor 80 may be disposed on a wire that is extended through a port in the heat exchange catheter located distally of the heat exchanger 76. In this manner, sensor 80 would not be mounted on the heat exchanger 76 or catheter, but would be separate therefrom, allowing the position of sensor 80 relative to the heat exchanger 76 to be adjusted as needed during treatment of the patient”) and the target location are different locations (abstract; see [0058], positioned within a patient's vasculature to exchange heat with blood; as broadly claimed, a target location would be any location within the subject excluding the heat exchange location).
Regarding claim 20, Callister discloses all of the limitations of the system according to claim 1 (see above). Therefore, Callister discloses a system capable of meeting these limitations, wherein the target location is within the left ventricle of the subject's heart or central venous location of the subject, the heat exchange location is within the subject's inferior vena cava or superior vena cava, and the temperature sensing location is in the subject's vasculature downstream or upstream of the heat exchange 
Regarding claim 21, Callister further discoes wherein both the temperature sensing location ([0070], “sensor 80 may be positioned on the balloon or catheter outer surface in direct contact with the blood stream... Alternatively, sensor 80 may be disposed on a wire that is extended through a port in the heat exchange catheter located distally of the heat exchanger 76. In this manner, sensor 80 would not be mounted on the heat exchanger 76 or catheter, but would be separate therefrom, allowing the position of sensor 80 relative to the heat exchanger 76 to be adjusted as needed during treatment of the patient”) and the target location are the same (abstract; see [0058], positioned within a patient's vasculature to exchange heat with blood; as broadly claimed, a target location would be any location within the subject excluding the heat exchange location).
Regarding claim 22, Callister further discoes wherein both the temperature sensing location ([0070], “sensor 80 may be positioned on the balloon or catheter outer surface in direct contact with the blood stream... Alternatively, sensor 80 may be disposed on a wire that is extended through a port in the heat exchange catheter located distally of the heat exchanger 76. In this manner, sensor 80 would not be mounted on the heat exchanger 76 or catheter, but would be separate therefrom, allowing the position of sensor 80 relative to the heat exchanger 76 to be adjusted as needed during treatment of the patient”) and the target location are the same (abstract; see [0058], positioned within a patient's vasculature to exchange heat with blood; as broadly claimed, a target location would be any location within the subject excluding the heat exchange location).
Regarding claim 23, Callister discloses all of the limitations of the system according to claim 1 (see above). Therefore, Callister discloses a system capable of meeting these limitations, wherein both the heat exchange location and, the temperature sensing location are in the subject's inferior vena cava and the target location is in the subject's right atrium or left ventricle. A recitation of intended use of the 
Regarding claim 24, Callister further discloses (Fig. 2) wherein the controller (control unit 50 including processor 70) adjusts the heat exchange power of the heat exchanger ([0084]-[0086], see controller processor 70 coordinates the various sensor data received and selectively actuates the several operational subsystems to achieve and maintain desired results, and may actuate the heater/cooler 66 as required; also see [0091], and see [0094] and [0096], for powering the heat exchanger down, i.e. adjusting the power of the heat exchanger to an OFF mode when the temperature reaches the target temperature).
Regarding claim 25, Callister further discloses (Fig. 2) wherein the heat exchanger (heat exchange catheter 52, heat exchanger 76) is configured for circulation of a heat exchange fluid therethrough (abstract; see [0058], positioned within a patient's vasculature to exchange heat with blood; see [0078] for “biocompatible fluid that serves as the heat exchange medium”); and wherein the system further comprises a pump (pump 28 in Fig. 1, pump drive 68 in Fig. 2) which pumps heat exchange fluid through the heat exchanger and wherein the controller causes the reduced heat exchange periods to occur by stopping or slowing the pump (see [0086] for slowing the pump or stopping the pump altogether for a selected period of time, [0086], “processor 70 may also stop the pumping of heat exchange fluid through the catheter periodically to improve the accuracy of measurement of the temperature of the patient's blood”; [0133]; [0150]; [0188]).  
Regarding claim 26, 
Regarding claim 27, Callister further discloses (Fig. 2) wherein the running estimate of temperature at the target location is calculated continuously ([0084]-[0086], see controller processor 70 coordinates the various sensor data received and selectively actuates the several operational subsystems to achieve and maintain desired results, and may actuate the heater/cooler 66 as required; [0075]-[0077]; [0084]-[0086]; as broadly claimed, the processor 70 uses the temperature sensor data from sensor 80 to continually provide an estimate of temperature at a target location in the subject). 
Regarding claim 28, Callister discloses a system (Fig. 2) for warming or cooling a subject to a target temperature, said system comprising: 
a heat exchange catheter having a heat exchanger (heat exchange catheter 52, heat exchanger 76) through which a heat exchange fluid circulates ([0024], “the heat exchange catheter having conduits that enable circulation of a heat exchange medium between a heat exchange portion of the catheter and a heating/cooling apparatus for adding or removing thermal energy from the heat exchange fluid”), said heat exchange catheter being insertable into the subject's vasculature such that the heat exchanger exchanges heat with blood flowing through the subject's vasculature at a heat exchange location (abstract; see [0058], positioned within a patient's vasculature to exchange heat with blood);
a temperature sensor (sensor 80) configured to sense the temperature of the subject's blood at a temperature sensing location within the subject's vasculature ([0070], “sensor 80 may be positioned on the balloon or catheter outer surface in direct contact with the blood stream... Alternatively, sensor 80 may be disposed on a wire that is extended through a port in the heat exchange catheter located distally of the heat exchanger 76. In this manner, sensor 80 would not be mounted on the heat exchanger 76 or catheter, but would be separate therefrom, allowing the position of sensor 80 relative to the heat exchanger 76 to be adjusted as needed during treatment of the patient.”); and 
a controller (control unit 50) which comprises memory and a processor (controller processor 70, see [0076] for memory); wherein: 
the controller is programmed to alter the temperature and/or flow rate of the heat exchange fluid so as to induce a plurality of periods of reduced heat exchange between the heat exchanger and the 
the controller receives data representing sensed blood temperature during at least one of the plurality of reduced heat exchange periods (see [0024] for temperature probe providing a signal representative of the temperature of the patient to the controller and [0086] for periodical stopping or slowing of pumping of heat exchange fluid to obtain measurement of the temperature of the patient's blood; also see [0027] for controller; and see [0133]; [0150]; [0153], “thermistor or thermistors generate one or more signals representing the temperature sensed by the thermistors, which are communicated to the controller 70 by suitable electrical connectors 60”; [0188]); 
the controller is programmed to use said received data to provide an estimate of temperature at a target location in the subject ([0075]-[0077]; [0084]-[0086]; as broadly claimed, the processor 70 uses the temperature sensor data from sensor 80 to provide an estimate of temperature at a target location in the subject). 
Regarding claim 29, Callister further discloses (Fig. 2) wherein the controller (control unit 50 including processor 70) is programmed to cause at least one of the reduced heat exchange periods to occur based on the estimate of temperature at the target location (see [0086] for slowing the pump or stopping the pump altogether for a selected period of time, [0086], “processor 70 may also stop the pumping of heat exchange fluid through the catheter periodically to improve the accuracy of measurement of the temperature of the patient's blood”; see [0188] “the circulation of heat exchange fluid to the heat exchanger may be stopped according to other factors, such as rate of temperature change, the difference 
Regarding claim 32, Callister further discloses (Fig. 2) wherein the controller (control unit 50 including processor 70) is programed to cause at least one of the reduced heat exchange periods to occur based on elapsed time (see [0144], for “when the pump is stopped, either due to a predetermined time interval, a change in pump speed, or because the patient's temperature is approaching a target temperature…”) and to cause at least one of the reduced heat exchange periods to occur based on the estimate of temperature at the target location ([0084]-[0086], see controller processor 70 coordinates the various sensor data received and selectively actuates the several operational subsystems to achieve and maintain desired results, and may actuate the heater/cooler 66 as required; also see [0091], and see [0094] and [0096], for powering the heat exchanger down, i.e. adjusting the power of the heat exchanger to an OFF mode when the temperature reaches the target temperature; also see [0188] “the circulation of heat exchange fluid to the heat exchanger may be stopped according to other factors, such as rate of temperature change, the difference between measured temperature and target temperature, a change in the temperature of the heat exchange fluid, pump motor speed or other events observed by the controller”; also see [0144] for pump being stopped).
Regarding claim 34, Callister further discloses (Fig. 2) wherein the heat exchanger (heat exchange catheter 52, heat exchanger 76) is configured for circulation of a heat exchange fluid therethrough (abstract; see [0058], positioned within a patient's vasculature to exchange heat with blood; see [0078] for “biocompatible fluid that serves as the heat exchange medium”) and wherein the system further comprises a pump (pump 28 in Fig. 1, pump drive 68 in Fig. 2) which pumps heat exchange fluid through the heat exchanger and wherein the controller causes the reduced heat exchange periods to occur by stopping or slowing the pump (see [0086] for slowing the pump or stopping the pump altogether for a selected period of time, [0086], “processor 70 may also stop the pumping of heat exchange fluid through the catheter periodically to improve the accuracy of measurement of the temperature of the patient's blood”; [0133]; [0150]; [0188]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7, 11-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Callister in view of Dae et al., (hereinafter ‘Dae’, U.S. Pat. No. 7,510,569). 
Regarding claim 6, Callister discloses all of the limitations of the system according to claim 5. Callister further discloses (Fig. 2) wherein the controller (control unit 50 including processor 70) is programmed to cause: at least one time-based reduced heat exchange period to occur based on one or more elapsed time period(s) (see [0144], for “when the pump is stopped, either due to a predetermined time interval, a change in pump speed, or because the patient's temperature is approaching a target temperature…”).  Callister further discloses (Fig. 2) wherein the controller (control unit 50 including processor 70) is programmed to cause at least one estimated temperature-based reduced heat exchange period to occur based on the estimate of temperature at the target location ([0084]-[0086], see controller processor 70 coordinates the various sensor data received and selectively actuates the several operational subsystems to achieve and maintain desired results, and may actuate the heater/cooler 66 as required; also see [0091], and see [0094] and [0096], for powering the heat exchanger down, i.e. adjusting the power of 
Callister fails to disclose the controller is programmed to cause at least one estimated temperature-based reduced heat exchange period to occur thereafter the at least one time-based reduced heat exchange period.
 However, in the same field of endeavor, Dae teaches a similar system including “a more elegant type of control, [wherein] a target temperature may be pre-selected and the amount of heat added or removed from the blood may be adjusted so that the cardiac temperature achieves the target temperature and stays at the target temperature for some pre-selected length of time, and then may warm or cool toward a second pre-selected temperature that may be normothermia, or the like” (col. 17, ll. 17-24). Dae teaches both temperature control and a time controlled delivery (i.e. stopping treatment after a prescribed time) in order to achieve the target temperature. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Callister to include at least one estimated temperature-based reduced heat exchange period to occur thereafter the at least one time-based reduced heat exchange period as taught by Dae in order to provide a more elegant type of control (col. 17, ll. 17-24). 
Regarding claim 7, Callister in view of Dae teach all of the limitations of the system according to claim 6. Callister further discloses (Fig. 2) wherein said at least one estimated temperature-based reduced heat exchange period is caused to occur based on the occurrence of an event selected from: predetermined magnitude of change in the estimate of temperature at the target location; the estimate of temperature at the target location coming within X degrees of the target temperature; and the estimate of temperature at the target location becomes equal to the target temperature ([0086], “the pumping of the 
Regarding claim 11, Callister in view of Dae teach all of the limitations of the system according to claim 6. Callister further discloses (Fig. 2) wherein the controller (control unit 50 including processor 70) is programmed to cause an estimated temperature-based reduced heat exchange period to occur when the estimate of temperature at the target location becomes equal to the target temperature ([0086], “the pumping of the heat exchange fluid may be stopped when the sensed body or regional temperature reaches the desired temperature”; [0084]-[0086]). Callister further discloses at least one time-based reduced heat exchange period to occur based on one or more elapsed time period(s) (see [0144], for “when the pump is stopped, either due to a predetermined time interval, a change in pump speed, or because the patient's temperature is approaching a target temperature…”, i.e. a predetermined time interval meets the limitation of one or more elapsed time period(s)), but is silent regarding at least one time-based reduced heat exchange period to occur based on one or more elapsed time period(s) after completion of said estimated temperature-based reduced heat exchange period. 
However, in view of the prior modification, Dae teaches a similar system including “a more elegant type of control, [wherein] a target temperature may be pre-selected and the amount of heat added or removed from the blood may be adjusted so that the cardiac temperature achieves the target temperature and stays at the target temperature for some pre-selected length of time, and then may warm or cool toward a second pre-selected temperature that may be normothermia, or the like” (col. 17, ll. 17-24). Dae teaches both temperature control and a time controlled delivery (i.e. stopping treatment after a prescribed time) in order to achieve the target temperature. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Callister to include at least one time-based reduced heat exchange period to occur based on one or more elapsed time period(s) after
Regarding claim 12, Callister in view of Dae teach all of the limitations of the system according to claim 11. In view of the prior modification of  Callister in view of Dae, Callister in view of Dae teach wherein one or more time based reduced heat exchange period(s) occurs (see rejection above) at one more timed intervals after the estimated temperature-based reduced heat exchange period that occurred (col. 17, ll. 17-24, Dae; see rejection above) when the estimate of temperature at the target location became equal to the target temperature the target-attainment reduced heat exchange period (“a more elegant type of control, [wherein] a target temperature may be pre-selected and the amount of heat added or removed from the blood may be adjusted so that the cardiac temperature achieves the target temperature and stays at the target temperature for some pre-selected length of time, and then may warm or cool toward a second pre-selected temperature that may be normothermia, or the like”, col. 17, ll. 17-24, Dae). See rejection of claim 11 above for obviousness rationale. 
Regarding claim 13, Callister further discloses (Fig. 2) wherein the controller (control unit 50 including processor 70) is programmed to cause: at least one time-based reduced heat exchange period to occur based on one or more elapsed time period(s) (see [0144], for “when the pump is stopped, either due to a predetermined time interval, a change in pump speed, or because the patient's temperature is approaching a target temperature…”);
 at least one estimated temperature-based reduced heat exchange period to occur based on difference(s) between the estimate of temperature at the target location and the target temperature ([0084]-[0086]; also see [0188] “the circulation of heat exchange fluid to the heat exchanger may be stopped according to other factors, such as rate of temperature change, the difference between measured temperature and target temperature, a change in the temperature of the heat exchange fluid, pump motor speed or other events observed by the controller”; and [0144], for “when the pump is stopped…because the patient's temperature is approaching a target temperature…”); 
at least one estimated temperature-based reduced heat exchange period to occur when the estimate of temperature at the target location becomes equal to the target temperature ([0086], “the 
Although Callister discloses (Fig. 2) at least one time-based reduced heat exchange period to occur based on one or more elapsed time period(s) (see [0144], for “when the pump is stopped, either due to a predetermined time interval, a change in pump speed, or because the patient's temperature is approaching a target temperature…”) and the estimated temperature-based reduced heat exchange period that occurred when the estimate of temperature at the target location became equal to the target temperature (see citations above), Callister fails to disclose the controller is programmed to cause the at least one time-based reduced heat exchange period to occur after the estimated temperature-based reduced heat exchange period.
 However, in the same field of endeavor, Dae teaches a similar system including “a more elegant type of control, [wherein] a target temperature may be pre-selected and the amount of heat added or removed from the blood may be adjusted so that the cardiac temperature achieves the target temperature and stays at the target temperature for some pre-selected length of time, and then may warm or cool toward a second pre-selected temperature that may be normothermia, or the like” (col. 17, ll. 17-24). Dae teaches both temperature control and a time controlled delivery (i.e. stopping treatment after a prescribed time) in order to achieve the target temperature. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Callister to include the at least one time-based reduced heat exchange period to occur after the estimated temperature-based reduced heat exchange period as taught by Dae in order to provide a more elegant type of control (col. 17, ll. 17-24). 
Regarding claim 15, Callister in view of Dae teach all of the limitations of the system according to claim 13. Callister further discloses wherein an estimated temperature-based reduced heat exchange period occurs when the estimate of temperature at the target location becomes within X degrees of the target temperature ([0084]-[0086]; also see [0188] “the circulation of heat exchange fluid to the heat exchanger may be stopped according to other factors, such as rate of temperature change, the difference 
Regarding claim 16, Callister in view of Dae teach all of the limitations of the system according to claim 15, but are silent regarding wherein X= 1.5 degrees C.
However, It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified X temperature as taught by Callister in view of Dae wherein X= 1.5 degrees C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459.  The examiner can normally be reached on M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        




/KAITLYN E SMITH/Primary Examiner, Art Unit 3794